EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the claims,
Cancel claims 2, 3, and 4,
Claim 18, line 8, replace “the first functional group” with “a first functional group of the ionic liquid”, and
Claim 21, line 2, delete “a salt group and”.

Authorization for this examiner’s amendment was given in a telephone interview with Alicia Passerrin-Hunt on 12 Mar. 2021.



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1-2 and 9-24 are allowed.  

Amano and Kawahara (US Patent Application 2009/0030158 A1, published 29 Jan. 2009, hereinafter Amano) teaches a resin composition containing an epoxy [second functional group] (Abstract), an ionic liquid (Abstract), and an anhydride curing agent [third functional group] (paragraph 0081), which can be formed into a film (paragraph 0099).  The ionic liquid serves as a curing accelerator (paragraph 0057) or curing agent (paragraph 0061) in the composition, thus the ionic liquid includes reactive groups [first functional groups] that are reactive toward the epoxy compound [second functional group].  Amano teaches the salt group comprises an imidazolium ion, a pyrrolidinium ion, a guanidinium ion, or a pyridinium ion (paragraph 0054) and the salt group comprises a halide, trifluoromethanesulfonate ion, a hexafluorophosphonate ion, a trifluorotris(pentafluoroethyl)phosphonate ion, or a bis(trifluoromethanesulfonyl)imidate ion (paragraph 0055).  Amano teaches his composition can be formed into a film (paragraph 0099).  The ionic liquid serves as a curing accelerator (paragraph 0057) or curing agent (paragraph 0061) in the composition, thus the ionic liquid is reactive toward the epoxy compound and the epoxy-anhydride combination is self-curing.  
Amano does not teach that the ionic liquid is incorporated along the polymer backbone nor does he teach an ionic liquid with the chemical structure (IV) of claim 1.

Lewandowski et al. (US Patent 9,458,327, published 04 Oct. 2016, hereinafter Lewandowski) teaches a polymerizable ionic liquid with at least two unsaturated polymerizable groups (Abstract), which are reactive with epoxy acrylates (col. 19, lines 24-27).  Lewandowski teaches that his ionic liquid comprises imidazolium (col. 5, lines 23-36) and chloride (col. 4, lines 18-26).  His polymerizable ionic liquid composition is self-curing (col. 15, lines 4-8).
Lewandowski does not teach the use of an ionic liquid with the chemical structure (IV) of claim 1.

Del Sesto et al. (“Tetraalkylphosphonium-based ionic liquids,” J.Organometallic Chem. 690 (2005) 2536-2542, published 28 October 2004, hereinafter Del Sesto) teaches washing an ionic liquid solution several times followed by using a water-organic solvent extraction to remove alkali salts from his ionic liquid, and these alkali removal procedures result in less than 100 ppm alkali salt in the ionic liquid (page 2538, Section 2.1 Synthesis of RTILs, paragraphs 2 and 3).
Del Sesto does not teach the use of an ionic liquid with the chemical structure (IV) of claim 1.

Masuda and Takagi (US Patent Application 2007/0194275 A1, published 23 Aug. 2007, hereinafter Masuda) teaches that the functional groups on the ionic liquid can be hydroxyl groups (paragraph 0047).


Gonzalez et al. (US Patent Application 2011/0250502 A1, published 13 Oct. 2011, hereinafter Gonzalez) teaches that the inclusion of amine-containing components (amino groups) in his curable composition of epoxy, amines, and ionic liquids (Abstract).  The amines function as hardeners (curing agents) for the epoxy (paragraph 0051).  The amines must have two primary amine functions or a primary and one or more secondary amines (paragraph 0061).
Gonzalez does not teach the use of an ionic liquid with the chemical structure (IV) of claim 1.

Bubat and Scholz (“Silicone additives for paints and coatings,” Chimia 56 (2002) 203-209, published 2002, hereinafter Bubat) teaches that silicone additives are widely used in coatings (Abstract).
Bubat does not teach the use of an ionic liquid with the chemical structure (IV) of claim 1.

Zhang et al. (CN 106356164, published 25 Jan. 2017, hereinafter Zhang) teaches an anti-icing surface treatment in which an electrolyte is cured onto a substrate (Abstract).
Zhang does not teach the use of an ionic liquid with the chemical structure (IV) of claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is (571)272-9603.  The examiner can normally be reached on M - F 7:30 - 5:00, Alt Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/JOHN VINCENT LAWLER/Examiner, Art Unit 1787 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787